Accordingly, we conclude that the district court did not err in denying
                 appellant's motion, and we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                J.
                                                  Hardesty


                                                                 14-1           J.



                                                           0\52--it             J.
                                                  Cherry



                 cc: Hon. Kathleen E. Delaney, District Judge
                      Harold D. Harden
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A    e